ORDER
The Disciplinary Review Board July 3, 1997, having filed with the Court its decision concluding that LOUIS L. PARADISO of MONTCLAIR, who was admitted to the bar of this State in 1987, should be disciplined for violating RPC 1.3 (lack of diligence) and RPC 1.4 (failure to communicate), and good cause appearing;
It is ORDERED that LOUIS L. PARADISO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*467ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.